Citation Nr: 1030289	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities.  

3.  Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.  

4.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was originally presented to the Board in October 
2009, at which time it was remanded to afford the Veteran a 
personal hearing before a member of the Board.  In June 2010, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge, and a transcript of that hearing has been associated with 
the claims file.  


FINDINGS OF FACT

1.  Competent evidence has been presented of a current diagnosis 
of PTSD based on an in-service stressor.

2.  Competent evidence has been presented establishing a current 
diagnosis of peripheral neuropathy of the upper extremities as 
secondary to a service-connected disability, diabetes mellitus.  

3.  Competent evidence has been presented establishing a current 
diagnosis of peripheral neuropathy of the lower extremities as 
secondary to a service-connected disability, diabetes mellitus.  

4.  The Veteran's diabetes requires insulin and a restricted 
diet, but does not require regulation of activities as defined in 
the applicable regulation.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred during military 
service, and service connection for this disability is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  

2.  Peripheral neuropathy of the upper extremities is due to or 
the result of a service-connected disability, and service 
connection for this disability is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.310 (2009).  

3.  Peripheral neuropathy of the lower extremities is due to or 
the result of a service-connected disability, and service 
connection for this disability is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.310 (2009).  

4.  The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In June 2004, January 2005, 
and March 2006 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the March 2006 letter provided 
him with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the October 2004 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was recently overruled by the U.S. 
Court of Appeals for the Federal Circuit, and is no longer 
binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records and 
Social Security Administration records.  He has also been 
afforded VA medical examination on several occasions, most 
recently in November 2006.  The Board notes that the VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In June 2010, the Veteran was afforded 
the opportunity to testify before the undersigned Acting Veterans 
Law Judge.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection - PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 
5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a Veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
Veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such stressor is consistent with the 
circumstances of the Veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.  

In the present case, the Veteran has alleged that he came under 
enemy fire on several occasions during military service in 
Vietnam.  He has stated that as a cook, he took food and other 
supplies to troops in the field, and his convoy was attacked on 
several occasions.  He has also stated his base came under enemy 
attack on a frequent basis, and he later observed bodies of dead 
Viet Cong soldiers outside his unit's base.  The Board notes that 
the Veteran's service records confirm he was stationed in Vietnam 
from November 1969 to January 1971 with the 15th Engineer 
Company.  While he was not awarded the Combat Infantryman's 
Badge, Purple Heart medal, or similar decoration indicating 
combat exposure, the Board finds his claimed stressors involve a 
fear of hostile military or terrorist activity and are consistent 
with the places, times, and circumstances of the Veteran's 
military service.  

The Veteran is diagnosed as having PTSD by a VA psychiatrist who 
based this diagnosis on the Veteran's "traumatic Vietnam 
experiences," and described his impairment as mild to moderate.  
Subsequent VA outpatient treatment records confirm a current 
diagnosis of PTSD, and no evidence to the contrary has been 
presented.  Therefore, in light of the liberalized evidentiary 
requirement for a showing of PTSD due to in-service events, 
service connection for PTSD is warranted and is hereby granted.

III.  Service connection - Peripheral neuropathy of the upper 
and lower extremities

The Veteran seeks service connection for peripheral neuropathy of 
the upper and lower extremities as secondary to his service-
connected diabetes.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted on a secondary basis for a disability that is proximately 
due to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a nonservice-connected disability that is proximately 
due to or the result of a service-connected disability, and not 
due to the natural progress of the nonservice-connected 
disability, will be service connected.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a Veteran's nonservice- connected 
disability by a service-connected disability, such Veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the U.S. Court of Appeals for Veterans Claims decision 
in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the 
award of service connection for the aggravation of a nonservice-
connected disability by a service-connected disability.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new regulation places 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the law in 
effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).  

The Veteran has reported onset of peripheral neuropathy in the 
upper and lower extremities over the past five years or so.  He 
has also alleged his peripheral neuropathy is related either to 
Agent Orange exposure during military service in Vietnam or as 
secondary to his diabetes.  On VA examination in November 2006, 
the Veteran was diagnosed as having diabetic peripheral 
neuropathy of the upper and lower extremities.  Likewise, a 
private medical examination in June 2005, performed in 
conjunction with his claim for Social Security Administration 
disability benefits, diagnosed diabetic peripheral neuritis.  The 
record is silent for competent evidence to the contrary; thus, 
the Board finds service connection for peripheral neuropathy, as 
secondary to the Veteran's service-connected diabetes, is 
warranted and is hereby granted.

IV.  Increased rating - Diabetes mellitus

The Veteran seeks an initial rating in excess of 20 percent for 
his diabetes mellitus.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, when the 
assignment of initial ratings is under consideration, the level 
of disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.  

The Veteran's diabetes is rated as 20 percent disabling under 
Diagnostic Code 7913, for diabetes mellitus.  This Code provides 
a rating of 20 percent for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted when the 
disorder requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted when the condition 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

VA medical examination was afforded the Veteran in August 2004, 
at which time he denied any episodes of ketoacidosis or 
hypoglycemic reactions, and he had no periods of hospitalization 
due to his diabetes.  He also denied any neurological symptoms 
related to his diabetes, including numbness of the upper or lower 
extremities.  He used an oral hypoglycemic agent to regulate his 
diabetes, but denied requiring insulin.  He saw a medical care 
provider at VA every three months.  On physical examination the 
Veteran's peripheral blood vessels were within normal limits, and 
neurological examination of the upper and lower extremities was 
negative for any impairment.  His skin was also within normal 
limits, without indications of ulceration, lesions, or other 
changes.  A concurrent VA eye examination was negative for any 
indications of diabetic retinopathy.  The impression was of non-
insulin-dependent diabetes mellitus, without complications.  

A personal hearing before a Decision Review Officer was afforded 
the Veteran in October 2005.  He stated he took an oral agent 
twice per day, and had a restricted diet.  

A VA general medical examination was afforded the Veteran in 
November 2006.  He stated he continued to take oral medication 
for his diabetes, but denied any hospitalization related to his 
diabetes.  He was not noted to require insulin.  Neurological 
examination revealed sensory loss on both the left and right 
side, involving the upper and lower extremities.  Diabetes 
mellitus, with diabetic peripheral neuropathy, was diagnosed.  A 
June 2008 VA eye examination was negative for diabetic 
retinopathy, but was positive for mild bilateral cataracts.  

The Veteran has also received VA outpatient treatment during the 
pendency of this appeal.  These records confirm he used an oral 
hypoglycemic agent for his diabetes, but did not require insulin.  
No hospitalizations secondary to his diabetes were noted.  In 
June 2010, the Veteran testified before the Board.  He stated he 
did not require insulin to manage his diabetes, but did 
experience peripheral neuropathy of the upper and lower 
extremities.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence is against the award of an initial 
rating in excess of 20 percent for the Veteran's service-
connected diabetes mellitus.  The Veteran's diabetes does not 
require insulin injections, and while he reports a restricted 
diet, the evidence does not demonstrate that his activities are 
restricted as required for the next-higher rating.  According to 
various VA examination reports, as well as the other medical 
evidence of record, the Veteran has been able to perform most 
activities of daily living without restriction.  On VA 
examination in November 2006, a VA medical examiner found only 
mild to moderate impairment in most activities of daily living.  
The Veteran has also not required hospitalization due to his 
diabetes.  The evidence does not indicate the Veteran has 
regularly experienced hyperglycemia requiring hospitalization, 
and he has not experienced hypoglycemic reactions or ketoacidosis 
during the pendency of this appeal.  Finally, the medical 
evidence indicates the Veteran does not currently exhibit 
complications of diabetes, such as retinopathy or skin 
ulcerations, other than those for which service connection has 
already been awarded.  In conclusion, the preponderance of the 
evidence is against the award of an initial rating in excess of 
20 percent for the Veteran's service-connected diabetes mellitus.  
Additionally, because the Veteran has not manifest a level of 
impairment in excess of 20 percent at any time during the 
pendency of this appeal, a staged rating is not warranted at the 
present time.  See Fenderson, supra.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately within the criteria found in the relevant 
diagnostic codes for the disability at issue.  The Board observes 
the Veteran has not required frequent hospitalization for his 
diabetes.  No examiner has stated the Veteran's diabetes alone 
was the cause of any marked interference with employment; 
according to the November 2006 VA examination report, the Veteran 
was still able to perform at least sedentary work.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 
38 U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the 
award of an initial rating in excess of 20 percent for the 
Veteran's diabetes mellitus.  As a preponderance of the evidence 
is against the award of an increased initial rating, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is granted, subject to 
the law and regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is granted, subject to the law and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for peripheral neuropathy of 
the lower extremities is granted, subject to the law and 
regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


